PEPCO HOLDINGS, INC.

EXECUTIVE PERFORMANCE SUPPLEMENTAL RETIREMENT PLAN




            The Potomac Electric Power Company Executive Performance
Supplemental Retirement Plan (the "Pepco plan") was established, effective
January 27, 1994 to provide supplemental retirement benefits to key executives
of the Company, based on awards received by such executives under the Executive
Incentive Compensation Plan. The Plan was amended from time to time thereafter.
On March 28, 2002, further amendments were authorized to the Pepco plan to
recognize the intent to consummate a transaction (the "Merger") by which Pepco
and Conectiv would become wholly owned subsidiaries of Pepco Holdings, Inc. (the
"Company or "Pepco Holdings") and, for the near term future, to maintain for the
benefit of the executives of Pepco Holdings and its subsidiaries, the level of
benefits provided to such executives by their respective employers prior to the
merger. Such amendments include the authorization to name Pepco Holdings as the
sponsor of the plan; to change the name of the Pepco plan to reflect the change
in plan sponsorship; to amend the section of the plan relating to eligibility to
participate; and to delete all references to Pepco's General Retirement Plan,
and to replace all such references to Pepco's General Retirement Plan with "the
principal defined benefit pension plan of Pepco Holdings or one of its
subsidiaries in which the employee participates. The Pepco plan, as amended, is
restated herein and is now known as the Pepco Holdings, Inc. Executive
Performance Supplemental Retirement Plan.

I.            Definitions

            1.1            Applicable Executive Incentive Compensation Plan. The
principal annual incentive compensation plan in which the Participant
participates.

            1.2            Applicable Form of Benefit - The type of life annuity
which will be provided to a Participant receiving benefits under this Plan. The
Plan benefit to be paid to a participant under this Plan shall be in the annuity
form elected by the Participant with respect to the Participant's benefit under
the Applicable Defined Benefit Pension Plan, except that the variable annuity
option under the Pepco General Retirement Plan is not an annuity form available
for payment of benefits under this Plan. If a Participant does elect the
variable annuity option under the Pepco General Retirement Plan, benefits under
this Plan will be paid in the form applicable to the component of the
Participant's accrued benefit under the General Retirement Plan which is not
payable in variable annuity form. No other benefit options are provided under
this Plan.

            1.3            Applicable Defined Benefit Pension Plan - The
principal defined benefit pension plan of Pepco Holdings or one of its
subsidiaries in which the Participant participates. In the case of Participants
who participate in Pepco's General Retirement Plan, such term shall also include
participation in the Pepco Exempt Surviving Spouse Welfare Plan.

            1.4            Committee - The Human Resources Committee of the
Board of Directors of the Company.

            1.5            Company - Pepco Holdings, Inc. or its successor.

            1.6            Eligible Executive - An executive who is described in
Section 2.1 of this Plan.

            1.7            Exempt Surviving Spouse's Welfare Plan - the welfare
plan by the same name which was sponsored by Pepco prior to the Merger.

            1.8            General Retirement Plan - the defined benefit pension
plan by the same name which was sponsored by Pepco prior to the Merger.

            1.9            Participant - An Eligible Executive who has satisfied
the conditions described in Section 2.1 and to whom the provisions of Section
2.2 are not applicable.

            1.10            Plan - The Pepco Holdings, Inc. Executive
Performance Supplemental Retirement Plan.

            1.11            SERP - The Pepco Holdings, Inc. Supplemental
Executive Retirement Plan.

            1.12            Supplemental Benefit Plan - The Pepco Holdings, Inc.
Supplemental Benefit Plan.

            Any term which is not defined in this section or any other section
of the Plan shall have the same meaning as that term has under the Applicable
Defined Benefit Pension Plan.

II.            Eligibility and Participation

            2.1            Any employee of any Pepco Holdings subsidiary as
designated by the Chief Executive Officer of the Company (the Chief Executive
Officer to be designated by the Board) shall be eligible to participate in this
Plan; however, no employee shall be designated a Participant in this Plan if the
compensation used to determine benefits under the Applicable Defined Benefit
Pension Pan in which the employee participates includes remuneration in excess
of such employee's basic rate of compensation..

            2.2            An employee shall cease to be a Participant in this
Plan and shall not be entitled to any benefits hereunder if the employment of
such employee is terminated for any reason, other than death, before the later
of (i) the date the employee attains age 59, or (ii) the date the employee first
attains either his Early Retirement Date or his Normal Retirement Date under the
Applicable Defined Benefit Pension Plan.

            2.3            In order to receive benefits under the Plan, a
Participant (i) must not have incurred a forfeiture of benefits under Section
2.2 and (ii) must have been an Eligible Executive within the twelve (12) months
immediately preceding his actual retirement under the Applicable Defined Benefit
Pension Plan, and either (a) have held such position for at least a five year
period, or (b) have attained age 65.

III.            Retirement Benefits

            3.1            This Section 3.1 defines the amount of retirement
income which will be paid to a Participant under this Plan to supplement other
pension benefits. The amount of retirement benefits payable from this Plan in
the Applicable Form of Benefit shall be the difference, if any, between (i) the
aggregate amount of the benefits to which such Participant would be entitled
under the provisions of the Applicable Defined Benefit Pension Plan, the
provisions of the SERP and the provisions of the Supplemental Benefit Plan
(expressed in the Applicable Form of Benefit) (a) had the amount of compensation
used under the Applicable Defined Benefit Pension Plan to calculate benefits
(expressed on an annual basis) been increased by the average of the three
highest Awards made to such Participant (or such number of Awards actually made
to such Participant if less than three) under the Applicable Executive Incentive
Compensation Plan (without regard to any deferral of receipt of an Award elected
by such Participant) within the five consecutive years immediately preceding the
Participant's retirement under the Applicable Defined Benefit Pension Plan and
(b)(1) had the amount of the benefits under such plans not been otherwise
reduced due to the limitations imposed by Section 415 of the Internal Revenue
Code, (2) had any dollar limitation under the Internal Revenue Code on the
amount of compensation that may be considered in determining benefits under such
plans not been imposed, and (3) had the deferred compensation earned by such
Participant which was excluded from the Participant's compensation base used in
determining retirement benefits under such plans been included in such
compensation base, and (ii) the amount of benefits, if any, to which such
Participant is otherwise entitled under the Applicable Defined Benefit Pension
Plan, the SERP and the Supplemental Benefit Plan. To the extent that a cost of
living adjustment is made to benefits payable under the Applicable Defined
Benefit Pension Plan, a comparable and proportional adjustment will be made to
the benefits payable herein.

            3.2            The monthly benefit provided to a Participant under
Section 3.1 shall commence as of the first day of the month on which such
Participant begins receipt of retirement benefits under the Applicable Defined
Benefit Pension Plan and shall continue for so long as benefits are payable to
such Participant (or his surviving spouse) under such Applicable Defined Benefit
Pension Plan.

            3.3            Death Benefits - This Section 3.3 defines the amount
of death benefits, if any, which will be paid to the surviving spouse of a
Participant who dies while employed by the Company. In order to receive death
benefits hereunder, a surviving spouse must have been legally married to the
Participant for at least one (1) year prior to the Participant's death and the
sum of the Participant's actual years of Benefit Service and constructive years
of Benefit Service granted under the Supplemental Executive Retirement Plan must
equal at least ten (10) years. The amount of death benefits payable from this
Plan shall be the difference, if any, between (i) the amount of the death
benefits to which such surviving spouse would have been entitled under the
provisions of the Applicable Defined Benefit Pension Plan, the SERP, the
Supplemental Benefit Plan (expressed as a single life annuity) (a) had the
amount of the Participant's compensation used under the Applicable Defined
Benefit Pension Plan to calculate benefits (expressed on an annual basis) under
such plans been increased by the average of the three highest Awards made to
such Participant (or such number of Awards actually made to such Participant if
less than three) under the Executive Incentive Compensation Plan (without regard
to any deferral of receipt of an Award elected by such Participant) within the
five consecutive years immediately preceding the Participant's retirement under
the Applicable Defined Benefit Pension Plan or death, as the case may be, and
(b)(1) had the amount of the benefits under such plans not been otherwise
reduced due to the limitations imposed by Section 415 of the Internal Revenue
Code, (2) had any dollar limitation under the Internal Revenue Code on the
amount of compensation that may be considered in determining benefits under such
plans not been imposed, and (3) had the deferred compensation earned by the
Participant which was excluded from the Participant's compensation base used in
determining retirement benefits under such plans been included in such
compensation base, and (ii) the amount of the benefits, if any, to which the
surviving spouse would otherwise be entitled under the Applicable Defined
Benefit Pension Plan, the SERP, and the Supplemental Benefit Plan.

            3.4            The monthly death benefit provided to a surviving
spouse under Section 3.3 shall commence as of the first day of the month on
which such surviving spouse begins receipt of death benefits under the
Applicable Defined Benefit Pension Plan and shall continue for so long as
benefits are payable to such surviving spouse under either such Plan.

            3.5            Loss of Benefits

                  (a)      Notwithstanding any other section of this Plan, if a
Participant is discharged by the Company because of misfeasance, malfeasance,
dishonesty, fraud, misappropriation of funds, or commission of a felony, such
Participant's rights to any benefit under this Plan shall be forfeited.

                  (b)      If during his employment with the Company or after
the Participant has ceased to be employed by the Company, and after providing
him an opportunity to be heard, following 30 days written notice, sent by
registered mail, return receipt requested, the Committee finds that such
Participant has used or is using trade secrets or other confidential, secret or
proprietary information gained while in the employ of the Company in a manner
which is, or is likely to be detrimental to the best interests of the Company,
the Committee shall notify such Participant of such findings and stop all
current and future distributions of his interest hereunder. If, within one year
of the date or such notice, it is determined by the Committee upon proof
submitted by such Participant that he has ceased to so use such information and
the Company's loss from such Participant's past and future improper use of such
information is likely to be insubstantial in proportion to the future loss of
his benefit hereunder, the Committee may reinstate him; and, if payment of his
retirement income has stopped, it shall be resumed. If he is not reinstated
within one year of such notice, the Committee shall cancel his interest
hereunder.

            3.6            Facility of Payment - If the Committee shall find
that any person to whom a benefit is payable is unable to care for his affairs
because of illness or accident, any payment due hereunder (unless a prior claim
therefore shall have been made by a duly appointed guardian, committee, or other
legal representative) may be paid to the spouse, a child, children, a parent, or
a brother or sister, or to any person deemed by the Company to have incurred
expense for such person otherwise entitled to payment. Any such payment shall be
a complete discharge of all liability under the Plan therefore.

            3.7            Payment of Benefits Upon Change in Control

                  (a)      Notwithstanding any other provisions of the Plan
except Section 3.5, if a Participant terminates employment before the later of
(i) the date the employee attains age 59, or (ii) the date the employee first
attains either his Early Retirement Date or his Normal Retirement Date under the
Applicable Defined Benefit Pension Plan for any reason other than death
following the occurrence of an event described in subsection (b) of this Section
3.7, the entitlements of such Participant under the Plan shall be paid to him in
a lump sum within thirty (30) days of the date of his termination of employment.
The amount of such lump sum payment shall be computed in two steps. Under the
first step, a calculation will be made of the monthly annuity payments to which
such Participant would otherwise have been entitled under the provisions of
Sections 3.1 and 3.2 of the Plan based upon the service performed by the
Participant through the date of such termination of employment, plus any
constructive years of Benefit Service granted under the Supplemental Executive
Retirement Plan (hereinafter collectively referred to as "Aggregate Service")
under the assumptions that (i) the Participant was scheduled to commence receipt
of benefits under this Plan as of the earliest date on which the Participant
could receive benefits under the Applicable Defined Benefit Pension Plan that
were not subject to any early retirement reduction factor described in Section
3.02(a) of the Applicable Defined Benefit Pension Plan determined as if such
Participant's years of Vesting Service under the Applicable Defined Benefit
Pension Plan equaled his Aggregate Service and (ii) this Plan did not contain
any minimum age requirement as to eligibility for receipt of benefits. Under the
second step, such monthly annuity payments will be discounted to their present
value as of the date of the Participant's termination of employment using the
Pension Benefit Guaranty Corporation's immediate payment interest rate in effect
on the date of the Participant's termination of employment plus one-half of one
percent (1/2%).

                     (b)      The provisions of subsection (a) of this Section
3.7 shall apply in the event that (i) any "person" (as such term is used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company's then outstanding securities; or (ii)
during any period of twenty-four (24) consecutive months (not including any
period prior to the adoption of this Plan), individuals who at the beginning of
such period constitute the Board of Directors of the Company and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (i) or
(iii) of this subsection (b)) whose election by the Board of Directors of the
Company or nomination for election by the Company's stockholders was approved by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or (iii) the stockholders of the Company approve
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 70% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, the stockholders of the Company approve a plan of
complete liquidation of the Company, or the stockholders of the Company approve
an agreement for the sale or disposition by the Company of all or substantially
all the Company's assets.

IV.            Administration of the Plan

            4.1            Administration - The Human Resources Committee of the
Board of Directors shall administer the Plan.

                  (a)      The Committee shall have the sole, exclusive
authority to interpret and construe the provisions of this Plan, to decide any
disputes which may arise with regard to the rights of employees under the terms
of this Plan, to give instructions and directions necessary hereunder and, in
general, to direct the administration of the Plan. All fees, salaries, and other
costs incurred in connection therewith shall be paid by the Company.

                  (b)      The Committee shall keep or cause to be kept, records
containing all relevant data pertaining to Participants and their rights under
this Plan, and is charged with the primary duty of seeing that each Participant
receives the benefits to which he may be entitled under this Plan.

            4.2            Accounts and Reports - The Company and its officers,
employees and directors or designees and the Committee shall be entitled to rely
upon all tables, valuations, certificates, and reports furnished by any actuary
selected by the Committee; upon all certificates and reports made by any
accountant selected by the Committee; and upon all opinions given by any legal
counsel selected by the Committee; and the Company and its officers and
directors or designees and the Committee shall be fully protected in respect of
any action taken or suffered by them in good faith in reliance upon any tables,
valuations, certificates, reports, opinions, or other advice furnished by any
such actuary, accountant, or counsel; and all action so taken or suffered shall
be conclusive upon each of them and upon all Participants of the Plan.

            4.3            Expenses of Administration - All expenses shall be
paid by the Company.

            4.4            Liability - The Company, the Board of Directors, the
Committee, officers, and employees shall incur no liability for any action taken
in good faith in connection with the administration of this Plan. The Company
may provide all appropriate and necessary insurance to render the aforesaid
harmless from any and all liability incurred in the discharge of their duties.

V.            Funding

            5.1            Company Contributions - The Company has established a
grantor trust (Trust 2 originally executed on May 1, 1995) to hold assets to
secure the Company's obligations to the Participant under this Plan in such a
manner that the establishment of such a trust does not result in the Plan being
"funded" for purposes of the Internal Revenue Code of 1986, as amended. Such
trust initially received a transfer of a Ten Thousand Dollars ($ 10,000).
However, such trust provides that the full present value of the benefits of the
benefits payable hereunder shall subsequently be contributed to the trust in the
event the Company fails to pay such benefits due hereunder in a timely manner.
Except to the extent provided through a grantor trust established under the
provisions of this Section, all payments under this Plan shall be made out of
the Company's general revenue, a Participant's right to payment shall be solely
that of an unsecured general creditor of the Company, and no assets of the
Company shall be set aside, earmarked or placed in trust or escrow for the
benefit of any Participant to fund the Company's obligations which may exist
under the Plan.

            5.2            Employee Contributions - No Participant shall be
required or permitted to make any contribution to the Plan.

VI.            Miscellaneous

            6.1            Limitation of Responsibility - Neither the
establishment of the Plan, any modifications thereof, nor the payment of any
benefits shall be construed as giving to any Participant or other person any
legal or equitable right against the Company (the Board of Directors, the
Committee, or any officer or employee) except as herein provided, and in no
event shall the other terms of employment of any employee be modified or in any
way affected thereby.

            6.2            Restrictions on Alienation and Assignment - Except as
any of the following provisions may be contrary to the law of any state having
jurisdiction in the premises, no Participant, or beneficiary shall have the
right to assign transfer, hypothecate, encumber, commute or anticipate his
interest in any payments under this Plan, and such payments shall not in any way
be subject to any legal process to levy upon or attach the same for payment of
any claim against any Participant, or beneficiary.

            6.3            Failure to Claim Amounts Payable under the Plan - In
the event that any amount shall become payable hereunder to any person or, upon
his death, to his surviving spouse and if after written notice from the
Committee mailed to such person's last known address as shown in the Company's
records, such person or his personal representative shall not have presented
himself to the Committee within six months after mailing of such notice, the
Committee may, but it is not required to, determine that such person's interest
in the Plan has terminated, which determination shall be conclusive upon all
persons provided, however, in lieu of the foregoing, the Committee may in its
sole discretion apply to a court of competent jurisdiction for direction as to
the distribution of such amount.

            6.4            Right of the Company to Dismiss or Demote Employees -
Neither the action of the Company in establishing this Plan nor any action taken
by it under any provisions of this Plan shall be construed as giving to any
employee of the Company the right to be retained in any specific position or in
its employ in general or any right to any retirement income or benefit or to any
payment whatsoever, except to the extent of the benefits which may be provided
for by the express provisions of this Plan. The Company expressly reserves the
right at any time, to dismiss, demote or reduce the compensation of any employee
without incurring any liability for any claim against itself for any payment
whatsoever.

            6.5            Amendment and Termination - Nothing in this Plan
shall be deemed to limit the Company's right, by resolution of the Board of
Directors of the Company, to amend, modify or terminate the Plan at any time and
for any reason except that no such amendment, modification or termination shall
serve to decrease the Participants' benefits accrued under this Plan, other than
by operation of Section 3.5 or by operation of an involuntary termination of
employment under the rights reserved to the Company in Section 6.4.

            6.6            Laws to Govern - The provisions of this Plan shall be
construed, administered, and enforced according to the laws of the District of
Columbia.

            IN WITNESS WHEREOF, the Company has caused this restated version of
the Plan to be signed effective this 1st day of August, 2002, which restated
version reflects all modifications made to the Plan through such date of
execution.


ATTEST




By:  /s/  Ellen Sheriff Rogers                            
                   Secretary

PEPCO HOLDINGS, INC.




By:  /s/  John M. Derrick, Jr.                                 
           Chief Executive Officer